DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s response filed May 9, 2022 has been received and entered into the application file.  All arguments have been fully considered.  Claims 1 and 3-15 are currently pending.  Claims 10-15 are withdrawn.  Claims 1 and 8 are currently amended.  Claim 2 is cancelled.

Claim Interpretation
As to claim 1, the preamble recites “A microbead for cell culture”.  It is noted that claim 1 is directed to a microbead composition comprising a core and a surface modification layer formed on a surface of the core.  The claims are to the composition, per se.  Although claim 1 states that the composition is “for cell culture”, this limitation is considered only to be directed to an intended use which does not further define or limit the composition, per se.  Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. Please note that it is well settled that “intended use” of a composition or product, e.g., “for cell culture”, will not further limit claims drawn to a composition or product.  See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  See MPEP 2111.02
Further regarding claim 1, claim 1 has been amended to recite the phrases “wherein the metal coating layer is an impedance analysis-layer” and “wherein the microbead for cell culture is configured to monitor an adhesion degree of cells on the surface of the microbead and an amount of the micro-bead in a medium by location using impedance”.  
It is noted that claim 1 is directed to a microbead composition comprising three elements: (1) a core; (2) a metal coating layer formed on a surface of the core; and (3) a surface modification layer formed on a surface of the metal coating layer.  
The claims are to the composition, per se.  The claim does not positively recite the inclusion of cells on the surface of the microbead.  Although claim 1 states that the microbead “… is configured to monitor an adhesion degree of cells on the surface of the microbead and an amount of the micro-bead in a medium by location using impedance”, and “…the metal coating layer is an impedance analysis-layer…”, these limitations are considered only to be directed to intended use which does not further define or limit the composition, per se.  Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. Please note that it is well settled that “intended use” of a composition or product, will not further limit claims drawn to a composition or product.  See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  See MPEP 2111.02
As to claim 9 and the limitation “wherein the microbead is used to culture stem cells or progenitor cells”, this limitation is also directed to an intended use which does not further define or limit the composition, per se.  The claim does not further require stem cells or progenitor cells, therefore a microbead composition comprising a core and a surface modification layer formed on a surface of the core would read on the microbead of claim 9.

Claim Rejections - 35 USC § 102
Rejection Withdrawn
RE: Rejection of Claim(s) 1, 4-7 and 9 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hillegas:
Applicant has amended claim 1 to now require the microbead comprise three elements: (1) a core; (2) a metal coating layer formed on a surface of the core; and (3) a surface modification layer formed on a surface of the metal coating layer.  
The cited reference to Hillegas differs from amended claim 1 in that Hillegas does not disclose forming a metal coating layer between the core and the collagen layer.
Therefore, due to the amendment to claim 1 the rejection under 35 U.S.C. 102(a)(1) and 102(a)(2) has been withdrawn, however the amendment has necessitated a new ground of rejection, as set forth below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Rejections Withdrawn
RE: Rejection of Claims 2 and 8 under 35 U.S.C. 103 as being unpatentable over Hillegas, in view of Miller; and
Rejection of Claim 3 under 35 U.S.C. 103 as being unpatentable over Hillegas:
It is first noted that claim 2 has been cancelled.
For the reasons discussed above, the anticipation rejection over Hillegas is withdrawn, and thus the obviousness rejection that is based on the same basis is likewise withdrawn.  However, new grounds of rejection are set forth below in view of an updated prior art search.

New ground(s) of Rejection
Claim(s) 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al., (U.S. Patent No. 5,707,859; previously cited) (“Miller”), in view of Vidal et al., (Acta Biomaterialia 9 (2013) 4935-4943; see PTO-892) (“Vidal”).
Miller is directed to microcarriers made of polystyrene for culturing anchorage-dependent cells and having a density of 0.90 and 1.10 g/cm3, wherein the anchorage surfaces are treated by applying a thin metallic deposit, e.g. titanium or platinum, to enable cell attachment (Abstract and Col. 3, lines 39-42).  Miller teaches the thin coating of titanium or platinum improves biocompatibility (Col. 3, lines 32-42). Miller further teaches the cellular efficiency is far superior after applying the titanium layer onto the microcarrier (Col. 5, lines 32-35).
Miller differs from the instant invention in that Miller does not further teach a surface modification layer formed on a surface of the metal coating layer, as recited in amended claim 1.  However, Vidal is directed to enhancing cellular adhesion on titanium surfaces by modifying the titanium surface with RGD peptides (Abstract; 2.2 Silk fibroin and subsequent chemical modification, page 4936).  Vidal, Fig. 3, illustrates the improved cellular adhesion for the titanium modified with the RGD peptides.  Thus, Vidal has established it was well-known to modify metallic surfaces with RGD peptides to enhance cellular adhesion.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a surface modification on the titanium-coated microcarrier of Miller.
The person of ordinary skill in the art would have been motivated to modify the microcarrier composition of Miller to include a surface modification that enhances cellular adhesion, as taught by Vidal, for the predictable result of successfully promoting increased cell populations on the microcarriers, thus meeting the limitation of claim 1.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Miller and Vidal because each of these teachings are directed at promoting the cultivation of anchorage-dependent cells.	
Further regarding claim 1 and the limitations “wherein the metal coating layer is an impedance analysis layer, and wherein the microbead for cell culture is configured to monitor an adhesion degree of cells on the surface of the microbead and an amount of the micro-bead in a medium by location using impedance”, it is noted, as set forth above at Claim Interpretation, these limitations are considered only to be directed to intended use which does not further define or limit the composition, per se.  Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. See MPEP 2111.02


	Regarding claim 3, Miller teaches the microdisks have a density of 0.90 to 1.10 g/cm3. The specification (third paragraph, page 10) discloses the following:
Specific gravity refers to a ratio of the mass of a substance to the mass of a reference substance with the same volume. Here, water at 1 atm and 4°C is selected as a reference substance for solids and liquids, and the specific gravities of these solids and liquids corresponds to the densities thereof up to five decimal places. Accordingly, it may be considered that the specific gravities of the solids and liquids are the same as the densities thereof. 

Therefore, given the specification discloses the claimed specific gravities corresponds to their densities, Miller’s disclosed microdisk density range is considered to meet the limitation of claim 3.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 4, Miller teaches the microcarrier is a microdisk (col. 4, lines 16-17). Thus, Miller’s disclosed microcarrier reads on “disc shape”, thus meeting the limitation of claim 4.
Regarding claim 5, Miller teaches the microcarrier bead has a diameter less than 500 µm (claimed range overlaps the prior art range) (col. 4, lines 16-18).    In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 6, Miller’s microcarrier bead has a core comprising polystyrene (PS) (Abstract and col. 3, lines 21-27), thus meeting the limitation of claim 6.
Regarding claim 7, Vidal teaches RGD peptide modification, thus meeting the limitation of claim 7.
Regarding claim 8, Miller teaches titanium, thus meeting the limitation of claim 8.
Regarding claim 9, as set forth above at Claim Interpretation, the limitation “wherein the microbead is used to culture stem cells or progenitor cells”, is directed to an intended use which does not further define or limit the composition, per se.  The claim does not further require stem cells or progenitor cells, therefore a microbead composition comprising (1) a core; (2) a metal coating layer formed on a surface of the core; and (3) a surface modification layer formed on a surface of the metal coating layer would read on the microbead of claim 9. Thus, as set forth above regarding claim 1, the combined prior art meets the limitations of claim 1.


Response to Remarks
Rejection under 35 USC 102(a)(1) and 102(a)(2):
For the reasons set forth above, the rejection of claims 1, 4-7 and 9 under 35 U.S.C. 102(a)(1) and 102(a)(2) has been withdrawn.

Rejection under 35 USC 103:
For the reasons set forth above, the rejection of Claim 3 under 35 U.S.C. 103 as being unpatentable over Hillegas and the rejection of Claims 2 and 8 under 35 U.S.C. 103 as being unpatentable over Hillegas, in view of Miller have been withdrawn. 
As to Applicant’s remarks regarding the amended limitations directed to “wherein the metal coating layer is an impedance analysis layer, and wherein the microbead for cell culture is configured to monitor an adhesion degree of cells on the surface of the microbead and an amount of the micro-bead in a medium by location using impedance”, as discussed at Applicant’s remarks (first to third and fifth paragraphs, page 6 and first to third paragraphs, page 7), it is noted, for the reasons set forth at Claim Interpretation, these limitations are considered only to be directed to intended use which does not further define or limit the composition, per se.  Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. See MPEP 2111.02
 
Further regarding Applicant’s remarks directed to the specific gravities of the microbead-cell complexes being changed upon the number of cells adhered to the surfaces of the microbeads, as discussed at Applicant’s remarks (fourth paragraph, page 6), Applicant’s remarks have been fully considered, but are not found persuasive since i the claims as currently written do not positively recite the inclusion of cells adhered to the microbead.

	As to Applicant’s remarks that the cited prior art does not disclose a technology in which the metal coating layer can electrolytically separate cells for harvesting, as discussed at Applicant’s remarks (third paragraph, page 7), Applicant’s remarks have been carefully considered, but are not found persuasive.
	In response, it is noted that the claims as currently written are directed to a composition and not a method for electrolytically separating cells for harvesting.  Limitations directed to electrolytically separating cells for harvesting would not further limit the structure of the claimed microbead.

Conclusion
No claim is allowed.  No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/             Examiner, Art Unit 1633